DETAILED ACTION
This office action is a response to the application 17/216,461 filed on March 29, 2021.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2022, August 5, 2022 and November 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9-16 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. U.S. Patent Application Publication 2021/0051707, hereinafter Rastegardoost, in view of Priyanto et al. U.S. Patent Application Publication 2017/0099682, hereinafter Priyanto.

Regarding Claim 1, Rastegardoost discloses a method for wireless communication at a user equipment (UE) (Abstract; Wireless device of Figure 1, 2, 12, 13, 15 and 23), comprising: 
determining to request a coverage enhancement for a random access message to be received by the UE, the determination based at least in part on a condition of a channel between the UE and a base station failing to satisfy a threshold (Figure 23; Paragraph [0148 and 0232-0275] The wireless device transmits a first random access message requesting coverage enhancement based on the condition of the channel between the UE and a base station in particular using a set of resources (time, frequency, preamble) associated with a  coverage enhancement level where the coverage enhancement level and repetitions relating to coverage enhancements are determined according to received signal strength (RSRP) thresholds between the base station and the wireless device),
transmitting, to the base station, a first random access message that comprises a request for the coverage enhancement to be applied to a second random access message to be received by the UE (Figure 23; Paragraph [0148 and 0232-0275] Request for coverage enhancement in random access procedure transmitting in random access procedures of Figure 23 including specific mapping of PRACH resources and use of repetitions); 
and receiving, from the base station, the second random access message in response to the request for the coverage enhancement (Figure 23; Paragraph [0232-0275] Random access procedure where the wireless device indicates a request for coverage enhancement. An RAR may indicate a quantity number of repetitions. For example, a quantity/number of Msg3 PUSCH repetitions may be indicated in the RAR. Contents of the RAR (e.g., field sizes) may be determined/interpreted based on a coverage enhancement level of the wireless device. The RAR may comprise a repetition quantity/number field may indicate a repetition level for an initial transmission of Msg3 PUSCH. The repetition level may be based on the enhanced coverage level. The base station may configure, for example, a mapping between one or more preambles and each coverage enhancement level and/or PUSCH repetition factor. The base station may configure, for example, a mapping between one or more PUSCH DM-RS ports/sequences and each coverage enhancement level and/or PUSCH repetition factor. The base station may configure, for example, a mapping between one or more POs and/or ROs and each coverage enhancement level and/or PUSCH repetition factor The wireless device may start the RAR window for monitoring for an RAR at step 2450; The wireless device may start the RAR window for monitoring the PDCCH for an RAR, for example, based on sending (e.g., transmitting) the K-th repetition of the MsgA PUSCH.).
Rastegardoost readily discloses the method of Claim 1 including random access procedure but may not go into explicit detail regarding the request for the coverage enhancement to be applied to a second random access message to be received by the UE and the second random access message in response to the request for the coverage enhancement.
However, Priyanto more specifically teaches the request for the coverage enhancement to be applied to a second random access message to be received by the UE and the second random access message in response to the request for the coverage enhancement (Figure 1-3 and 5; Paragraph [0033 and 0068-0087] Allocating, by the base station, at least some additional resources to the determined CE level or a higher CE level than the determined CE level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost with the teachings of Priyanto. Priyanto provides a solution for improvement a random access procedure utilizing coverage enhancement between a user equipment and a base station (Priyanto Abstract; Paragraph [0002-0011]).

Regarding Claim 2, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto further disclose wherein transmitting the first random access message comprises: transmitting the first random access message using a set of resources, wherein the first random access message implicitly requests the coverage enhancement based at least in part on the set of resources (Rastegardoost Paragraph [0233-0234] PRACH resources corresponding to different coverage enhancement levels; Priyanto Paragraph [0058] Resources indicating a particular Coverage Enhancement level).

Regarding Claim 9, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto further disclose wherein transmitting the first random access message comprises: transmitting the first random access message using a set of resources, wherein the first random access message implicitly indicates a type of the coverage enhancement based at least in part on the set of resources (Rastegardoost Paragraph [0233-0234] PRACH resources corresponding to different coverage enhancement levels; Priyanto Paragraph [0058] Resources indicating a particular Coverage Enhancement level).

Regarding Claim 10, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto further disclose wherein a type of the coverage enhancement comprises one or more of a number of repetitions of the second random access message, a high transmission power, a narrow beam, a beam refinement procedure or a modulation and coding scheme (Rastegardoost Paragraph [0232-0236] Repetitions; Priyanto Paragraph [0054] Repetitions).

Regarding Claim 11, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto further disclose wherein determining to request the coverage enhancement comprises: determining a channel characteristic associated with the channel between the UE and the base station, wherein transmitting the first random access message is based at least in part on the channel characteristic (Rastegardoost Paragraph [0236] RSRP; Priyanto Paragraph [0024-0026] Determination based on RSRP).

Regarding Claim 12, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto further disclose wherein the channel characteristic comprises one or more of a reference signal received power or a signal-to-interference-plus-noise ratio (Rastegardoost Paragraph [0236] RSRP; Priyanto Paragraph [0025-0026] RSRP).

Regarding Claim 13, Rastegardoost in view of Priyanto disclose the method of Claim 11. Rastegardoost in view of Priyanto further disclose wherein receiving the second random access message comprises: receiving the second random access message according to the coverage enhancement based at least in part on transmitting the first random access message (Rastegardoost Paragraph [0232-0236]; Priyanto Paragraph [0031-0033]).

Regarding Claim 14, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto further disclose wherein the first random access message comprises a random access Message 3 (Msg3) and the second random access message comprises a random access Message 4 (Msg4) (Rastegardoost Figure 13 and 23; Paragraph [0149-0164 and 0233]).

Regarding Claim 15, Rastegardoost discloses a method for wireless communication at a base station (Abstract; Base station of Figure 1, 2, 12, 13, 15 and 23), comprising: 
receiving, from a user equipment (UE), a first random access message comprising a request to apply a coverage enhancement to a second random access message, the request based at least in part on a condition of a channel used to transmit the second random access message from the base station to the UE failing to satisfy a threshold (Figure 23; Paragraph [0148 and 0232-0275] The wireless device transmits a first random access message requesting coverage enhancement based on the condition of the channel between the UE and a base station in particular using a set of resources (time, frequency, preamble) associated with a  coverage enhancement level where the coverage enhancement level and repetitions relating to coverage enhancements are determined according to received signal strength (RSRP) thresholds between the base station and the wireless device); 
determining whether to apply the coverage enhancement to the second random access message based at least in part on the request (Figure 23; Paragraph [0148 and 0232-0275] Request for coverage enhancement in random access procedure transmitting in random access procedures of Figure 23 including specific mapping of PRACH resources and use of repetitions); 
and transmitting the second random access message based at least in part on the determining and in response to receiving the request for the coverage enhancement (Figure 23; Paragraph [0232-0275] Random access procedure where the wireless device indicates a request for coverage enhancement. An RAR may indicate a quantity number of repetitions. For example, a quantity/number of Msg3 PUSCH repetitions may be indicated in the RAR. Contents of the RAR (e.g., field sizes) may be determined/interpreted based on a coverage enhancement level of the wireless device. The RAR may comprise a repetition quantity/number field may indicate a repetition level for an initial transmission of Msg3 PUSCH. The repetition level may be based on the enhanced coverage level. The base station may configure, for example, a mapping between one or more preambles and each coverage enhancement level and/or PUSCH repetition factor. The base station may configure, for example, a mapping between one or more PUSCH DM-RS ports/sequences and each coverage enhancement level and/or PUSCH repetition factor. The base station may configure, for example, a mapping between one or more POs and/or ROs and each coverage enhancement level and/or PUSCH repetition factor The wireless device may start the RAR window for monitoring for an RAR at step 2450; The wireless device may start the RAR window for monitoring the PDCCH for an RAR, for example, based on sending (e.g., transmitting) the K-th repetition of the MsgA PUSCH.).
Rastegardoost readily discloses the method of Claim 15 including random access procedure but may not go into explicit detail regarding determining whether to apply the coverage enhancement to the second random access message based at least in part on the request and transmitting the second random access message based at least in part on the determining and in response to receiving the request for the coverage enhancement. 
However, Priyanto more specifically teaches determining whether to apply the coverage enhancement to the second random access message based at least in part on the request and transmitting the second random access message based at least in part on the determining and in response to receiving the request for the coverage enhancement (Figure 1-3 and 5; Paragraph [0033 and 0068-0087] Allocating, by the base station, at least some additional resources to the determined CE level or a higher CE level than the determined CE level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost with the teachings of Priyanto. Priyanto provides a solution for improvement a random access procedure utilizing coverage enhancement between a user equipment and a base station (Priyanto Abstract; Paragraph [0002-0011]).

Regarding Claim 16, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto further disclose  wherein receiving the first random access message comprises: receiving the first random access message using a set of resources, wherein the first random access message implicitly requests the coverage enhancement based at least in part on the set of resources (Rastegardoost Paragraph [0233-0234] PRACH resources corresponding to different coverage enhancement levels; Priyanto Paragraph [0058] Resources indicating a particular Coverage Enhancement level).

Regarding Claim 22, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto further disclose  wherein determining whether to perform the coverage enhancement comprises: determining a type of the coverage enhancement, wherein determining whether to perform the coverage enhancement is based at least in part on the type of the coverage enhancement (Rastegardoost Paragraph [0233-0234] PRACH resources corresponding to different coverage enhancement levels; Priyanto Paragraph [0058] Resources indicating a particular Coverage Enhancement level).

Regarding Claim 23, Rastegardoost in view of Priyanto disclose the method of Claim 22. Rastegardoost in view of Priyanto further disclose wherein receiving the first random access message comprises: receiving the first random access message using a set of resources, wherein the first random access message implicitly indicates the type of the coverage enhancement based at least in part on the set of resources, and wherein determining the type of the coverage enhancement is based at least in part on receiving the first random access message (Rastegardoost Paragraph [0233-0234] PRACH resources corresponding to different coverage enhancement levels; Priyanto Paragraph [0058] Resources indicating a particular Coverage Enhancement level).

Regarding Claim 24, Rastegardoost in view of Priyanto disclose the method of Claim 22. Rastegardoost in view of Priyanto further disclose wherein receiving the first random access message comprises: receiving an indication of the type of the coverage enhancement to be applied to the second random access message, wherein the first random access message comprises the indication, and wherein determining the type of the coverage enhancement is based at least in part on receiving the first random access message (Rastegardoost Paragraph [0233-0234] PRACH resources corresponding to different coverage enhancement levels; Priyanto Paragraph [0058] Resources indicating a particular Coverage Enhancement level).

Regarding Claim 25, Rastegardoost in view of Priyanto disclose the method of Claim 22. Rastegardoost in view of Priyanto further disclose wherein determining the type of the coverage enhancement comprises: determining the type of the coverage enhancement based at least in part on a set of coverage enhancement configured at the base station (Rastegardoost Paragraph [0233-0234] PRACH resources corresponding to different coverage enhancement levels; Priyanto Paragraph [0058] Resources indicating a particular Coverage Enhancement level).

Regarding Claim 26, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto further disclose determining a channel characteristic associated with the channel between the base station and the UE, wherein determining whether to perform the coverage enhancement is based at least in part on the channel characteristic (Rastegardoost Paragraph [0236] RSRP; Priyanto Paragraph [0025-0026] RSRP).

Regarding Claim 27,  Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto further disclose determining to perform the coverage enhancement, wherein transmitting the second random access message comprises transmitting the second random access message according to the coverage enhancement (Rastegardoost Paragraph [0232-0236]; Priyanto Paragraph [0031-0033]).

Regarding Claim 28, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto further disclose wherein the first random access message comprises a random access Message 3 (Msg3) and the second random access message comprises a random access Message 4 (Msg4) (Rastegardoost Figure 13 and 23; Paragraph [0149-0164 and 0233]).

Regarding Claim 29, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the apparatus of Claim 29 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 1, 2, 15 and 16 of Rastegardoost for corresponding structure. 

Regarding Claim 30, see the rejection of Claim 15. Claim 15 is a method claim corresponding to the apparatus of Claim 30 with the same features. Therefore the same rejection applies as the rejection of Claim 15. See Figure 1, 2, 15 and 16 of Rastegardoost for corresponding structure.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Priyanto as applied to claim 1 above, and further in view of Hu et al. U.S. Patent Application Publication 2022/0078848, hereinafter Hu.

Regarding Claim 3, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto fail to disclose wherein transmitting the first random access message comprises: transmitting the first random access message using a beam configuration, wherein the first random access message implicitly requests the coverage enhancement based at least in part on the beam configuration.
However, Hu teaches wherein transmitting the first random access message comprises: transmitting the first random access message using a beam configuration, wherein the first random access message implicitly requests the coverage enhancement based at least in part on the beam configuration (Paragraph [0149] The procedure for initial access may specify specific ROs for coverage-enhancement UEs. an embodiment may implement a mapping between narrow beam RS and RO, for example, similar to SSB to RO mapping, which may be configured in SIB1. The coverage-enhancement UE may perform measurements of the transmitted narrowbeam RSs (e.g., CSI-RS) before sending Msg1. Based on the measurements, the UE may select the best measured DL narrow beam with the best signal to interference plus noise ratio (SINR). The UE may also choose the corresponding preamble and/or RO to use to send Msg1 to the base station. Based on the chosen preambles and/or RO for Msg1, the UE may indicate the selected narrow beam to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Hu. Hu provides a solution for beam adaptation in random access may improve the performance, for example, by preventing delays, reducing unnecessary UE power consumption, and/or the like, in the first, second, and/or other scenarios (Hu Abstract; Paragraph [0053]).

Regarding Claim 17, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto fail to disclose wherein receiving the first random access message comprises: receiving the first random access message using a beam configuration, wherein the first random access message implicitly requests the coverage enhancement based at least in part on the beam configuration.
However, Hu teaches wherein receiving the first random access message comprises: receiving the first random access message using a beam configuration, wherein the first random access message implicitly requests the coverage enhancement based at least in part on the beam configuration (Paragraph [0149] The procedure for initial access may specify specific ROs for coverage-enhancement UEs. an embodiment may implement a mapping between narrow beam RS and RO, for example, similar to SSB to RO mapping, which may be configured in SIB1. The coverage-enhancement UE may perform measurements of the transmitted narrowbeam RSs (e.g., CSI-RS) before sending Msg1. Based on the measurements, the UE may select the best measured DL narrow beam with the best signal to interference plus noise ratio (SINR). The UE may also choose the corresponding preamble and/or RO to use to send Msg1 to the base station. Based on the chosen preambles and/or RO for Msg1, the UE may indicate the selected narrow beam to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Hu. Hu provides a solution for beam adaptation in random access may improve the performance, for example, by preventing delays, reducing unnecessary UE power consumption, and/or the like, in the first, second, and/or other scenarios (Hu Abstract; Paragraph [0053]).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Priyanto as applied to claim 1 above, and further in view of Wu et al. U.S. Patent Application Publication 2015/0124746, hereinafter Wu.

Regarding Claim 4, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto fail to disclose wherein transmitting the first random access message comprises: transmitting a device identifier, wherein the first random access message comprises the device identifier and implicitly requests the coverage enhancement based at least in part on the device identifier.
However, Wu teaches wherein transmitting the first random access message comprises: transmitting a device identifier, wherein the first random access message comprises the device identifier and implicitly requests the coverage enhancement based at least in part on the device identifier (Paragraph [0034-0041 and 0069] the repetition window to determine the RA-RNTI since multiple repetitions of the random access preamble are transmitted in the repetition window for coverage enhancement. More specifically, the RA-RNTI may be determined based on any subframe within the repetition window. The RA-RNTIs associated with the PRACHs in which repetitions of a random access preamble is transmitted may be distinguished from those associated with other PRACHs without transmissions of repetitions. In other words, the eNB may differentiate a UE in the enhanced coverage mode (i.e. the UE which transmits repetitions of a random access preamble) from a UE in the normal mode without coverage enhancement (i.e. the UE which transmits a random access preamble without repetitions) by using the RA-RNTI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Wu. Wu provides a solution for improvements in handling random access with coverage enhancement in a wireless communication system (Wu Abstract; Paragraph [0001-0016]).

Regarding Claim 18, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto fail to disclose wherein receiving the first random access message comprises: receiving a device identifier, wherein the first random access message comprises the device identifier and implicitly requests the coverage enhancement based at least in part on the device identifier.
However, Wu teaches wherein receiving the first random access message comprises: receiving a device identifier, wherein the first random access message comprises the device identifier and implicitly requests the coverage enhancement based at least in part on the device identifier (Paragraph [0034-0041 and 0069] the repetition window to determine the RA-RNTI since multiple repetitions of the random access preamble are transmitted in the repetition window for coverage enhancement. More specifically, the RA-RNTI may be determined based on any subframe within the repetition window. The RA-RNTIs associated with the PRACHs in which repetitions of a random access preamble is transmitted may be distinguished from those associated with other PRACHs without transmissions of repetitions. In other words, the eNB may differentiate a UE in the enhanced coverage mode (i.e. the UE which transmits repetitions of a random access preamble) from a UE in the normal mode without coverage enhancement (i.e. the UE which transmits a random access preamble without repetitions) by using the RA-RNTI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Wu. Wu provides a solution for improvements in handling random access with coverage enhancement in a wireless communication system (Wu Abstract; Paragraph [0001-0016]).

Claims 5, 6, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Priyanto as applied to claim 1 above, and further in view of Su et al. U.S. Patent Application Publication 2020/0187237, hereinafter Su.

Regarding Claim 5, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto fail to explicitly disclose wherein transmitting the first random access message comprises: transmitting an indication of the request for the coverage enhancement to be applied to the second random access message, wherein the first random access message comprises the indication.
However, Su teaches wherein transmitting the first random access message comprises: transmitting an indication of the request for the coverage enhancement to be applied to the second random access message, wherein the first random access message comprises the indication (Paragraph [0390-0393] The terminal performs an explicit reporting through RRC signaling, for example, 1 bit is carried through the connection setup request message (MSG3), which is used for indicating that the terminal supports the CE mode C or requesting for CE mode C configuration; or, the terminal carries a message when reporting a capability, indicating that the terminal supports the CE mode C or indicate to configure a CE mode C request; 2) the terminal reports a request for configuring the CE mode C to the base station or reports the capability for supporting the CE mode C in an implicit behavior way according to system rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Su. Su provides a solution in which scheduling overhead is reduced, the resource waste is reduced, and the efficiency of scheduling terminals by a communication system is significantly improved (Su Abstract; Paragraph [0018-0021]). 

Regarding Claim 6, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto fail to disclose wherein transmitting the first random access message comprises: transmitting an indication comprising one bit configured for requesting the coverage enhancement for a physical downlink control channel payload and a physical downlink shared channel payload associated with the second random access message, wherein the first random access message comprises the indication. 
However, Su teaches wherein transmitting the first random access message comprises: transmitting an indication comprising one bit configured for requesting the coverage enhancement for a physical downlink control channel payload and a physical downlink shared channel payload associated with the second random access message, wherein the first random access message comprises the indication (Paragraph [0014 and 0203-0205] Coverage enhancement applied to uplink and downlink traffic; Paragraph [0390-0393] The terminal performs an explicit reporting through RRC signaling, for example, 1 bit is carried through the connection setup request message (MSG3), which is used for indicating that the terminal supports the CE mode C or requesting for CE mode C configuration; or, the terminal carries a message when reporting a capability, indicating that the terminal supports the CE mode C or indicate to configure a CE mode C request; 2) the terminal reports a request for configuring the CE mode C to the base station or reports the capability for supporting the CE mode C in an implicit behavior way according to system rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Su. Su provides a solution in which scheduling overhead is reduced, the resource waste is reduced, and the efficiency of scheduling terminals by a communication system is significantly improved (Su Abstract; Paragraph [0018-0021]). 

Regarding Claim 8, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto fails to explicitly disclose wherein transmitting the first random access message comprises: transmitting an indication of a type of the coverage enhancement to be applied to the second random access message, wherein the first random access message comprises the indication.
However, Su more specifically teaches wherein transmitting the first random access message comprises: transmitting an indication of a type of the coverage enhancement to be applied to the second random access message, wherein the first random access message comprises the indication (Paragraph [0390-0393] The terminal performs an explicit reporting through RRC signaling, for example, 1 bit is carried through the connection setup request message (MSG3), which is used for indicating that the terminal supports the CE mode C or requesting for CE mode C configuration; or, the terminal carries a message when reporting a capability, indicating that the terminal supports the CE mode C or indicate to configure a CE mode C request; 2) the terminal reports a request for configuring the CE mode C to the base station or reports the capability for supporting the CE mode C in an implicit behavior way according to system rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Su. Su provides a solution in which scheduling overhead is reduced, the resource waste is reduced, and the efficiency of scheduling terminals by a communication system is significantly improved (Su Abstract; Paragraph [0018-0021]). 

Regarding Claim 19, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto fail to explicitly disclose wherein receiving the first random access message comprises: receiving an indication of the request for the coverage enhancement to be applied to the second random access message, wherein the first random access message comprises the indication. 
However, Su more specifically teaches wherein receiving the first random access message comprises: receiving an indication of the request for the coverage enhancement to be applied to the second random access message, wherein the first random access message comprises the indication (Paragraph [0390-0393] The terminal performs an explicit reporting through RRC signaling, for example, 1 bit is carried through the connection setup request message (MSG3), which is used for indicating that the terminal supports the CE mode C or requesting for CE mode C configuration; or, the terminal carries a message when reporting a capability, indicating that the terminal supports the CE mode C or indicate to configure a CE mode C request; 2) the terminal reports a request for configuring the CE mode C to the base station or reports the capability for supporting the CE mode C in an implicit behavior way according to system rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Su. Su provides a solution in which scheduling overhead is reduced, the resource waste is reduced, and the efficiency of scheduling terminals by a communication system is significantly improved (Su Abstract; Paragraph [0018-0021]). 

Regarding Claim 20, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto fail to disclose wherein receiving the first random access message comprises: receiving an indication comprising one bit configured for requesting the coverage enhancement for a physical downlink control channel payload and a physical downlink shared channel payload associated with the second random access message, wherein the first random access message comprises the indication.
However, Su teaches wherein receiving the first random access message comprises: receiving an indication comprising one bit configured for requesting the coverage enhancement for a physical downlink control channel payload and a physical downlink shared channel payload associated with the second random access message, wherein the first random access message comprises the indication (Paragraph [0014 and 0203-0205] Coverage enhancement applied to uplink and downlink traffic; Paragraph [0390-0393] The terminal performs an explicit reporting through RRC signaling, for example, 1 bit is carried through the connection setup request message (MSG3), which is used for indicating that the terminal supports the CE mode C or requesting for CE mode C configuration; or, the terminal carries a message when reporting a capability, indicating that the terminal supports the CE mode C or indicate to configure a CE mode C request; 2) the terminal reports a request for configuring the CE mode C to the base station or reports the capability for supporting the CE mode C in an implicit behavior way according to system rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Su. Su provides a solution in which scheduling overhead is reduced, the resource waste is reduced, and the efficiency of scheduling terminals by a communication system is significantly improved (Su Abstract; Paragraph [0018-0021]). 

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of Priyanto as applied to claim 1 above, and further in view of Papasakellariou U.S. Patent Application Publication 2016/0270038, hereinafter Papasakellariou.

Regarding Claim 7, Rastegardoost in view of Priyanto disclose the method of Claim 1. Rastegardoost in view of Priyanto fail to disclose wherein transmitting the first random access message comprises: transmitting an indication comprising at least two bits configured for independently requesting the coverage enhancement for a physical downlink control channel payload or a physical downlink shared channel payload or both associated with the second random access message, wherein the first random access message comprises the indication.
However, Papasakellariou teaches wherein transmitting the first random access message comprises: transmitting an indication comprising at least two bits configured for independently requesting the coverage enhancement for a physical downlink control channel payload or a physical downlink shared channel payload or both associated with the second random access message, wherein the first random access message comprises the indication (Paragraph [0135-0146] Coverage enhancement indication utilizing different bits to indicate different coverage modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Papasakellariou. Papasakellariou provides improvements to meet the high growth in mobile data traffic and support new applications and deployments, improvements in radio interface efficiency and coverage is of paramount importance (Papasakellariou Abstract; Paragraph [0002-0008]).

Regarding Claim 21, Rastegardoost in view of Priyanto disclose the method of Claim 15. Rastegardoost in view of Priyanto fail to disclose wherein receiving the first random access message comprises: receiving an indication comprising at least two bits configured for independently requesting the coverage enhancement for a physical downlink control channel payload or a physical downlink shared channel payload or both associated with the second random access message, wherein the first random access message comprises the indication.
However, Papasakellariou teaches wherein receiving the first random access message comprises: receiving an indication comprising at least two bits configured for independently requesting the coverage enhancement for a physical downlink control channel payload or a physical downlink shared channel payload or both associated with the second random access message, wherein the first random access message comprises the indication (Paragraph [0135-0146] Coverage enhancement indication utilizing different bits to indicate different coverage modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rastegardoost in view of Priyanto with the teachings of Papasakellariou. Papasakellariou provides improvements to meet the high growth in mobile data traffic and support new applications and deployments, improvements in radio interface efficiency and coverage is of paramount importance (Papasakellariou Abstract; Paragraph [0002-0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414